--------------------------------------------------------------------------------

Exhibit 10-g






Trustmark Corporation
Deferred Compensation Plan
Master Plan Document





As Restated Effective December 31, 2007

 
 

--------------------------------------------------------------------------------

 

TRUSTMARK CORPORATION
DEFERRED COMPENSATION PLAN
As Restated Effective December 31, 2007
 


Purpose


This Plan is an amendment and restatement of the Trustmark Corporation Deferred
Compensation Plan (Effective January 1, 2002) (sometimes referred to as the 2002
Plan).  The purpose of this Plan is to provide specified benefits to Directors
and a select group of management or highly compensated Employees who are
selected fro participation in this Plan and contribute materially to the
continued growth, development and future business success of Trustmark
Corporation, a Mississippi corporation, and its subsidiaries, if any, that
sponsor this Plan.  This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.


The purpose of this restatement of the Plan is to comply with the written plan
document requirements of Code Section 409A and related Treasury guidance and
Regulations with respect to Account Balances which are subject to Code Section
409A, and this Plan as restated shall be operated and interpreted in accordance
with this intention.  In order to transition to the requirements of Code Section
409A and related Treasury Regulations, the Committee may make available to
Participants certain transition relief provided under Notice 2006-79, as
described more fully in Appendix A of this Plan.


In addition, it is intended that the distribution and related provisions of the
2002 Plan shall continue to apply to Account Balances which are not subject to
Code Section 409A (that is, balances attributable to the amounts which were
earned and vested as of December 31, 2004, determined without regard to any
material amendment after October 3, 2004).  For that purpose, an Appendix B has
been added to this Plan; and that Appendix B generally contains the distribution
and related provisions of the 2002 Plan which shall continue to govern all
Account Balances which are not subject to Code Section 409A, while the terms and
conditions of this Plan document (other than Appendix B) shall govern all
Account Balances which are subject to Code Section 409A.


Thus, it is intended that the provisions of this Plan (exclusive of Appendix B)
shall generally apply to Account Balances which are subject to Code Section
409A, that the terms and conditions of the 2002 Plan regarding distributions of
Account Balances which are not subject to Code Section 409A shall continue to
apply by their inclusion in Appendix B so that Account Balances which are not
subject to Section Code 409A continue to be exempt from Code Section 409A, and
that the balance of the administrative and other provisions of this Plan shall
apply to Account Balances which are not subject to Code Section 409A, provided
such application would not be considered a material modification of the 2002
Plan which would cause Account Balances which are not subject to Code Section
409A thereunder to become subject to Code Section 409A.


ARTICLE 1
Definitions


For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:


1.1
“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual
Accounts.  The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.


 
 

--------------------------------------------------------------------------------

 

If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (a) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (b) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.


1.2
“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount for any one Plan Year, plus (b) amounts credited or debited to
such amounts pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year.  The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.



1.3
“Annual Deferral Amount” shall mean that portion of a Participant's Base Salary,
Bonus, Commissions and Director Fees that a Participant defers in accordance
with Article 3 for any one Plan Year, without regard to whether such amounts are
withheld and credited during such Plan Year.



1.4
“Annual Installment Method” shall mean the method used to determine the amount
of each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan.  The
amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant.  The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date.  For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.



1.5
“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income).  Base Salary shall be calculated
before reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.



1.6
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive benefits
under this Plan upon the death of a Participant.


 
 

--------------------------------------------------------------------------------

 

1.7
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.



1.8
“Benefit Distribution Date” shall mean the date upon which all or an objectively
determinable portion of a Participant’s vested benefits will become eligible for
distribution.  Except as otherwise provided in the Plan, a Participant’s Benefit
Distribution Date shall be determined based on the earliest to occur of an event
or scheduled date set forth in Articles 4 through 9, as applicable.



1.9
“Board” shall mean the board of directors of the Company.



1.10
“Bonus” shall mean any compensation, in addition to Base Salary and Commissions,
earned by a Participant under any Employer's annual bonus and cash incentive
plans.



1.11
“Change in Control” shall mean the first to occur of any of a Buyout, Merger,
Dissolution, or Substantial Change in Ownership.  The following terms have the
following meanings for this purpose:



 
(a)
“Bank” shall mean Trustmark National Bank.



 
(b)
“Buyout” shall mean a transaction or series of related transactions by which the
Company or Bank is sold, either through the sale of a Controlling Interest in
the Company’s or Bank’s voting stock or through the sale of substantially all of
the Company’s or Bank’s assets, to a party not having a Controlling Interest in
the Company’s or Bank’s voting stock.



 
(c)
“Controlling Interest” shall mean ownership, either directly or indirectly, of
more than 20% of the entity’s voting stock.



 
(d)
“Dissolution” shall mean the dissolution or liquidation of the Company or Bank.



 
(e)
“Merger” shall mean a transaction or a series of transactions wherein the
Company or Bank is combined with another business entity, and after which the
persons or entities who had owned, either directly or indirectly, a Controlling
Interest in the Company’s or Bank’s voting stock own less than a Controlling
Interest in the voting stock of the combined entity.



 
(f)
“Substantial Change in Ownership” shall mean a transaction or series of
transactions in which a Controlling Interest in the Company or Bank is acquired
by or for a person or business entity, either of which did not own, either
directly or indirectly, a Controlling Interest in the Company or Bank.  The
above shall not apply to stock purchased by any tax-qualified employee stock
ownership plan or such type of benefit plan sponsored by the Company or any of
its subsidiaries.



1.12
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.



1.13
“Commissions” shall mean the cash commissions earned by a Participant during a
Plan Year, as determined in accordance with Code Section 409A and related
Treasury Regulations.



1.14
“Committee” shall mean the committee described in Article 13.



1.15
“Company” shall mean Trustmark Corporation, a Mississippi corporation, and any
successor to all or substantially all of the Company’s assets or business.



1.16
“Director” shall mean any member of the board of directors of any Employer.


 
 

--------------------------------------------------------------------------------

 

1.17
“Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.



1.18
“Disability” or “Disabled” shall mean that a Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s Employer.  For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration.  A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.



1.19
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.



1.20
“Employee” shall mean a person who is an employee of an Employer.



1.21
“Employer(s)” shall be defined as follows:



 
(a)
Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.



 
(b)
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:



 
(i)
The entity for which the Participant performs services and with respect to which
the legally binding right to compensation deferred or contributed under this
Plan arises; and



 
(ii)
All other entities with which the entity described above would be aggregated and
treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable.  In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of 80% when applying, the applicable provisions of
(A) Code Section 1563 for determining a controlled group of corporations under
Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2 for determining the trades
or businesses that are under common control under Code Section 414(c).



1.22
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.



1.23
“Participant” shall mean any Employee or Director (a) who is selected to
participate in the Plan, (b) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee, and (c) whose Plan
Agreement has not terminated.


 
 

--------------------------------------------------------------------------------

 

1.24
“Performance-Based Compensation” shall mean compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).  The outcome under the applicable
pre-established organizational or individual performance criteria must be
substantially uncertain at the time of establishment, and the criteria must be
established no later than 90 days after the beginning of the period of service
to which the incentive compensation and performance relate.



1.25
“Plan” shall mean the Trustmark Corporation Deferred Compensation Plan, which
shall be evidenced by this instrument, as it may be amended from time to time,
and by any other documents that together with this instrument define a
Participant’s rights to amounts credited to his or her Account Balance.



1.26
“Plan Agreement” shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant.  Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant.  Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.



1.27
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.



1.28
“Retirement,” “Retire(s)” or “Retired” shall mean with respect to a Participant
who is an Employee, a Separation from Service on or after the attainment of (a)
age 65 or (b) age 50 with 5 Years of Service, and shall mean with respect to a
Participant who is a Director, a Separation from Service on or after the
attainment of age 65.  If a Participant is both an Employee and a Director and
participates in the Plan in each capacity, (a) the determination of whether the
Participant qualifies for Retirement as an Employee shall be made when the
Participant experiences a Separation from Service as an Employee and such
determination shall only apply to the applicable Account Balance established in
accordance with Section 1.1 for amounts deferred under the Plan as an Employee,
and (b) the determination of whether the Participant qualifies for Retirement as
a Director shall be made at the time the Participant experiences a Separation
from Service as a Director and such determination shall only apply to the
applicable Account Balance established in accordance with Section 1.1 for
amounts deferred under the Plan as a Director.



1.29
“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h).  In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:



 
(a)
For a Participant who provides services to an Employer as an Employee, except as
otherwise provided in part (c) of this Section, a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer.  A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to less than 50% of the average level of
bona fide services performed by such Participant (whether as an Employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services to the Employer if the Participant has been providing
services to the Employer less than 36 months).


 
 

--------------------------------------------------------------------------------

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract.  If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period.  In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.


 
(b)
For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.



 
(c)
For a Participant who provides services to an Employer as both an Employee and
an independent contractor, a Separation from Service generally shall not occur
until the Participant has ceased providing services for such Employer as both as
an Employee and as an independent contractor, as determined in accordance with
the provisions set forth in parts (a) and (b) of this Section,
respectively.  Similarly, if a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
such Employer as an Employee, or (ii) ceases providing services for an Employer
as an Employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this Section. 



Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.


1.30
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 16.


 
 

--------------------------------------------------------------------------------

 

1.31
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.



1.32
“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers.  For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date.  A partial year of employment shall not be
treated as a Year of Service.



ARTICLE 2
Selection, Enrollment, Eligibility


2.1
Selection by Committee.  Participation in the Plan shall be limited to Directors
and a select group of management or highly compensated Employees, as determined
by the Committee in its sole discretion.  From that group, the Committee shall
select, in its sole discretion, those individuals who may actually participate
in this Plan.



2.2
Enrollment and Eligibility Requirements; Commencement of Participation.



 
(a)
As a condition to participation, each selected Director or Employee shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form by the deadline(s) established by the
Committee in accordance with the applicable provisions of this Plan.  In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.



 
(b)
Each selected Director or Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Committee
determines that the Director or Employee has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period.  



 
(c)
If a Director or an Employee fails to meet all requirements established by the
Committee within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.



ARTICLE 3
Deferral Commitments/Vesting/Crediting/Taxes


3.1
Minimum and Maximum Deferral.



 
(a)
Annual Deferral Amount.  For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, subject to the limitations provided below,
Base Salary, Bonus, Commissions and/or Director Fees up to the following maximum
percentages for each deferral elected:


 
 

--------------------------------------------------------------------------------

 



Deferral
Maximum Percentage
Base Salary
90%
Bonus
90%
Commissions
90%
Director Fees
100%



In addition, the Annual Deferral Amount must be for an anticipated combined
minimum amount of $2,500 (assuming continued employment).  If an election is
made for less than the stated anticipated combined minimum amount (as determined
by the Committee), the election shall be void from the outset and the amount
deferred shall be zero; otherwise the election shall be given effect even if the
amount deferred actually is less than $2,500.


 
(b)
Short Plan Year.  Notwithstanding the foregoing, if a Participant first becomes
a Participant after the first day of a Plan Year, then to the extent required by
Section 3.2 and Code Section 409A and related Treasury Regulations, the maximum
amount of the Participant’s Base Salary, Bonus, Commissions or Director Fees
that may be deferred by the Participant for the Plan Year shall be determined by
applying the percentages set forth in Section 3.1(a) to the portion of such
compensation attributable to services performed after the date that the
Participant’s deferral election is made.



3.2
Timing of Deferral Elections; Effect of Election Form.  



 
(a)
General Timing Rule for Deferral Elections.  Except as otherwise provided in
this Section, in order for a Participant to make a valid election to defer Base
Salary, Bonus, Commissions and/or Director Fees, the Participant must submit an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than the December 31st preceding the Plan Year in which
such compensation will be earned.



Any deferral election made in accordance with this part (a) of this Section
shall be irrevocable; provided, however, that if the Committee permits or
requires Participants to make a deferral election by the deadline described
above for an amount that qualifies as Performance-Based Compensation, the
Committee may permit a Participant to subsequently change his or her deferral
election for such compensation by submitting a new Election Form in accordance
with Section 3.2(d) below.


 
(b)
Timing of Deferral Elections for Newly Eligible Plan Participants.  A selected
Director or Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary, Bonus, Commissions and/or Director Fees attributable to services to
be performed after such election, provided that the Participant submits an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than 30 days after the Participant first becomes
eligible to participate in the Plan.



If a deferral election made in accordance with this part (b) of this Section
relates to compensation earned based upon a specified performance period, the
amount eligible for deferral shall be equal to (i) the total amount of
compensation for the performance period, multiplied by (ii) a fraction, the
numerator of which is the number of days remaining in the service period after
the Participant’s deferral election is made, and the denominator of which is the
total number of days in the performance period. 

 
 

--------------------------------------------------------------------------------

 

Any deferral election made in accordance with this part (b) of this Section
shall become irrevocable no later than the 30th day after the date the selected
Director or Employee becomes eligible to participate in the Plan.


 
(c)
Timing of Deferral Elections for Fiscal Year Compensation.  In the event that
the fiscal year of an Employer is different than the taxable year of a
Participant, the Committee may determine that a deferral election may be made
for “fiscal year compensation” (as defined below), by submitting an Election
Form on or before the deadline established by the Committee, which in no event
shall be later than the last day of the Employer’s fiscal year immediately
preceding the fiscal year in which the services related to such compensation
will begin to be performed.  For purposes of this Section, the term “fiscal year
compensation” shall only include Bonus relating to a service period coextensive
with one or more consecutive fiscal years of the Employer, of which no amount is
paid or payable during the Employer’s fiscal year(s) that constitute the service
period.



A deferral election made in accordance with this part (c) of this Section shall
be irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described in this part
(c) of this Section for an amount that qualifies as Performance-Based
Compensation, the Committee may permit a Participant to subsequently change his
or her deferral election for such compensation by submitting a new Election Form
in accordance with part (d) of Section 3.2 below.


 
(d)
Timing of Deferral Elections for Performance-Based Compensation. Subject to the
limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than 6 months before the end
of the performance period.  



In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this part (d) of this Section, the Participant must have performed
services continuously from the later of (i) the beginning of the performance
period for such compensation, or (ii) the date upon which the performance
criteria for such compensation are established, through the date upon which the
Participant makes the deferral election for such compensation.  In no event
shall a deferral election submitted under this part (d) of this Section be
permitted to apply to any amount of Performance-Based Compensation that has
become readily ascertainable.


 
(e)
Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture.  With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).


 
 

--------------------------------------------------------------------------------

 

Any deferral election(s) made in accordance with this part (e) of this Section
shall become irrevocable no later than the 30th day after the Participant
obtains the legally binding right to the compensation subject to such deferral
election(s).


3.3
Withholding and Crediting of Annual Deferral Amounts.  For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary.  The Bonus, Commissions
and/or Director Fee’s portion of the Annual Deferral Amount shall be withheld at
the time the Bonus, Commissions or Director Fees are or otherwise would be paid
to the Participant, whether or not this occurs during the Plan Year
itself.  Annual Deferral Amounts shall be credited to the Participant’s Annual
Account for such Plan Year at the time such amounts would otherwise have been
paid to the Participant.



3.4
Vesting.  A Participant shall at all times be 100% vested in the portion of his
or her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.5.



3.5
Crediting/Debiting of Account Balances.  In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant's
Account Balance in accordance with the following rules:



 
(a)
Measurement Funds.  A Participant may elect one or more of the measurement funds
selected by the Committee, in its sole discretion, which are based on certain
mutual funds (the “Measurement Funds”), for the purpose of crediting or debiting
additional amounts to his or her Account Balance.  As necessary, the Committee
may, in its sole discretion, discontinue, substitute or add a Measurement
Fund.  Each such action will take effect as of the first day of the first
calendar quarter that begins at least 30 days after the day on which the
Committee gives Participants advance written notice of such change.



 
(b)
Election of Measurement Funds.  A Participant, in connection with his or her
initial deferral election in accordance with Section 3.2 above, shall elect, on
the Election Form, one or more Measurement Fund(s) (as described in Section
3.5(a) above) to be used to determine the amounts to be credited or debited to
his or her Account Balance.  If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion.  A
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement
Fund.  If an election is made in accordance with the previous sentence, it shall
apply as of the first business day deemed reasonably practicable by the
Committee, in its sole discretion, and shall continue thereafter for each
subsequent day in which the Participant participates in the Plan, unless changed
in accordance with the previous sentence.  Notwithstanding the foregoing, the
Committee, in its sole discretion, may impose limitations on the frequency with
which one or more of the Measurement Funds elected in accordance with this part
(b) of this Section may be added or deleted by such Participant; furthermore,
the Committee, in its sole discretion, may impose limitations on the frequency
with which the Participant may change the portion of his or her Account Balance
allocated to each previously or newly elected Measurement Fund.


 
 

--------------------------------------------------------------------------------

 

 
(c)
Proportionate Allocation.  In making any election described in part (b) of this
Section above, the Participant shall specify on the Election Form, in increments
of 1%, the percentage of his or her Account Balance or Measurement Fund, as
applicable, to be allocated/reallocated.



 
(d)
Crediting or Debiting Method.  The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.



 
(e)
No Actual Investment.  Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund.  In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves.  Without limiting the
foregoing, a Participant's Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.



3.6
FICA and Other Taxes.



 
(a)
Annual Deferral Amounts.  For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or
Commissions that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount.  If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section.



 
(b)
Distributions.  The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.



3.7
Automatic Cancellation of Deferral Election upon Receipt of Hardship Withdrawal
from a 401(k) Plan.



 
(a)
A Participant’s deferral elections under this Plan in effect at the time of a
401(k) hardship withdrawal shall be cancelled (rather than postponed or delayed)
prospectively so that no further deferrals from his Base Salary, Bonus,
Commissions and/or Director Fees shall be made during the 401(k) hardship
withdrawal required cancellation period or with respect to the calendar year in
which the 401(k) hardship withdrawal required cancellation period begins.  Such
cancellation shall be effected in accordance with the requirements of Code
Section 409A and, to the extent not inconsistent therewith, the provisions of
this Section.


 
 

--------------------------------------------------------------------------------

 

 
(b)
A Participant whose deferral elections under this Plan are cancelled pursuant to
this Section may file a new deferral election in order to commence or recommence
making deferrals under the Plan from his Base Salary, Bonus, Commissions and/or
Director Fees at the later of (i) the first payroll period that commences after
the end of the 401(k) hardship withdrawal required cancellation period or
(ii) the Participant’s next election period under the Plan.  The new election
shall be made in the same manner as other elections under the Plan, but no later
than the last day required for filing the Participant’s next or any subsequent
election on or following which the Participant’s deferrals from his compensation
will commence or recommence, and shall apply only to Base Salary, Bonus,
Commissions and/or Director Fees earned after the new election becomes effective
as and to the extent required by Code Section 409A.



 
(c)
For purposes hereof, the following terms have the following meanings:



 
(i)
A “401(k) hardship withdrawal” is a hardship withdrawal from a 401(k) plan which
requires a suspension of employee contributions and elective deferrals as a
result of receipt of the hardship withdrawal in order to satisfy the regulations
under Code Section 401(k).



 
(ii)
The “401(k) hardship withdrawal required cancellation period” means the 6 month
period (or other stated period in the 401(k) plan) during which employee
contributions and elective deferrals must be suspended as a result of receipt of
a 401(k) hardship withdrawal in order to satisfy the regulations under Code
Section 401(k).



 
(iii)
A “401(k) Plan” means a plan qualified under Code Section 401(a) that contains a
cash or deferral arrangement described in Code Section 401(k) maintained by the
Employer or any other business entity or other organization (whether or not
incorporated) which during the relevant period is treated (but only for the
portion of the period so treated and for the purpose and to the extent required
to be so treated) as a single employer with the Employer or any affiliate under
Code Section 414(b), (c), (m) or (o), as it may be amended from time to time, or
any successor thereto.



3.8
Automatic Suspension of Deferral Right upon Receipt of Voluntary Withdrawal
pursuant to the 2002 Plan.  Under Section 4.4 of the 2002 Plan (see Appendix B),
a Participant (or, after a Participant’s death, his or her Beneficiary) may
elect, at any time, to withdraw all of his or her vested Account Balance under
the 2002 Plan, less a withdrawal penalty equal to 10% of such amount (the net
amount shall be referred to as the “Withdrawal Amount”).  Once the Withdrawal
Amount is paid, the Participant's participation in the Plan shall be suspended
from making deferral elections for the Plan Year immediately following the Plan
Year the distribution is made and for the first portion of the next Plan Year
after such full Plan Year of suspension equal to the remainder of the Plan Year
following the date the distribution is made.


 
 

--------------------------------------------------------------------------------

 

ARTICLE 4
Short-Term Payout


4.1
Short-Term Payouts.  In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive all or a portion of such
Annual Deferral Amount, plus amounts credited or debited on that amount pursuant
to Section 3.5, in the form of a lump sum payment, calculated as of the close of
business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section (a “Short-Term Payout”).  The
Benefit Distribution Date for the amount subject to a Short-Term Payout election
shall be the first day of any Plan Year designated by the Participant, which may
be no sooner than 2 Plan Years after the end of the Plan Year to which the
Participant’s deferral election relates, unless otherwise provided on an
Election Form approved by the Committee.



Subject to the other terms and conditions of this Plan, each Short-Term Payout
elected shall be paid out during a 60 day period commencing immediately after
the Benefit Distribution Date.  By way of example, if a Short-Term Payout is
elected for Annual Deferral Amounts that are earned in the Plan Year commencing
January 1, 2008, the earliest Benefit Distribution Date that may be designated
by a Participant would be January 1, 2011, and the Short-Term Payout would be
paid out during the 60 day period commencing immediately after such Benefit
Distribution Date.


4.2
Postponing Short-Term Payouts.  With respect to each Short-Term Payout, a
Participant may elect one time only to postpone a Short-Term Payout described in
Section 4.1 above, and have such amount paid out during a 60 day period
commencing immediately after an allowable alternative Benefit Distribution Date
designated in accordance with this Section.  In order to make such an election,
the Participant must submit an Election Form to the Committee in accordance with
the following criteria:



 
(a)
The election of the new Benefit Distribution Date shall have no effect until at
least 13 months after the date on which the election is made;



 
(b)
The new Benefit Distribution Date selected by the Participant for such
Short-Term Payout must be the first day of a Plan Year that is no sooner than 5
years after the previously designated Benefit Distribution Date; and



 
(c)
The election must be made at least 13 months prior to the Participant's
previously designated Benefit Distribution Date for such Short-Term Payout.



For purposes of applying the provisions of this Section, a Participant’s
election to postpone a Short-Term Payout shall not be considered to be made
until the date on which the election becomes irrevocable.  Such an election
shall become irrevocable no later than the date that is 13 months prior to the
Participant’s previously designated Benefit Distribution Date for such
Short-Term Payout.


4.3
Other Benefits Take Precedence Over Short-Term Payouts.  Should an event occur
prior to any Benefit Distribution Date designated for a Short-Term Payout that
would trigger a benefit under Articles 5 through 9, as applicable, all amounts
subject to a Short-Term Payout election shall be paid in accordance with the
other applicable provisions of the Plan and not in accordance with this Article
4.


 
 

--------------------------------------------------------------------------------

 

ARTICLE 5
Unforeseeable Emergencies


5.1
Unforeseeable Emergencies.



 
(a)
If a Participant experiences an Unforeseeable Emergency prior to the occurrence
of a distribution event described in Articles 6 through 9, as applicable, the
Participant may petition the Committee to receive a partial or full payout from
the Plan.  The payout, if any, from the Plan shall not exceed the lesser of (i)
the Participant's vested Account Balance, calculated as of the close of business
on or around the Benefit Distribution Date for such payout, as determined by the
Committee in accordance with provisions set forth below, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution.  A Participant shall not be eligible to receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.



 
(b)
If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date.  In addition, in the event of such
approval the Participant’s outstanding deferral elections under the Plan shall
be cancelled.



ARTICLE 6
Retirement Benefit


6.1
Retirement Benefit.  If a Participant experiences a Separation from Service that
qualifies as a Retirement, the Participant shall be eligible to receive his or
her vested Account Balance in either a lump sum or annual installment payments,
as elected by the Participant in accordance with Section 6.2 (the “Retirement
Benefit”).  A Participant’s Retirement Benefit shall be calculated as of the
close of business on or around the applicable Benefit Distribution Date for such
benefit, which shall be (a) a date selected by the Committee in the immediately
following January in the case Participants who experience a Separation from
Service during the first half (January through June) of a calendar year or (b) a
date selected by the Committee in the immediately following July in the case
Participants who experience a Separation from Service during the second half
(July through December) of a calendar year; provided, however, if a Participant
changes the form of distribution for the Retirement Benefit in accordance with
Section 6.2(b), the Benefit Distribution Date for the Retirement Benefit shall
be determined in accordance with Section 6.2(b).



6.2
Payment of Retirement Benefit.



 
(a)
The Retirement Benefit shall be paid to the Participant during the calendar
month which contains the Participant’s Benefit Distribution Date.



 
(b)
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method between 2 and 20 years.  If
a Participant does not make any election with respect to the payment of the
Retirement Benefit, then such Participant shall be deemed to have elected to
receive the Retirement Benefit as a lump sum.


 
 

--------------------------------------------------------------------------------

 

 
(c)
A Participant may change, twice but not more than twice, the form of payment for
the Retirement Benefit by submitting an Election Form to the Committee in
accordance with the following criteria:



 
(i)
The election shall not take effect until at least 13 months after the date on
which the election is made;



 
(ii)
The new Benefit Distribution Date for the Participant’s Retirement Benefit shall
be 5 years after the Benefit Distribution Date that would otherwise have been
applicable to such benefit; and



 
(iii)
The election must be made at least 13 months prior to the Benefit Distribution
Date that would otherwise have been applicable to the Participant’s Retirement
Benefit.



For purposes of applying the provisions of this part (b) of this Section, a
Participant’s election to change the form of payment for the Retirement Benefit
shall not be considered to be made until the date on which the election becomes
irrevocable.  Such an election shall become irrevocable no later than the date
that is 13 months prior to the Benefit Distribution Date that would otherwise
have been applicable to the Participant’s Retirement Benefit.  Subject to the
requirements of this part (b) of this Section, the Election Form most recently
accepted by the Committee that has become effective shall govern the form of
payout of the Participant’s Retirement Benefit.


 
(d)
The lump sum payment shall be made, or installment payments shall commence
during the calendar month which contains the Participant’s Benefit Distribution
Date.  Remaining installments, if any, shall be paid during the calendar month
which contains each anniversary of the Participant’s Benefit Distribution Date.



ARTICLE 7
Termination Benefit


7.1
Termination Benefit.  If a Participant experiences a Separation from Service
that does not qualify as a Retirement, the Participant shall receive his or her
vested Account Balance in either a lump sum or annual installment payments, as
elected by the Participant in accordance with Section 6.2 (the “Termination
Benefit”).  A Participant’s Termination Benefit shall be calculated as of the
close of business on or around the applicable Benefit Distribution Date for such
benefit, which shall be (a) a date selected by the Committee in the immediately
following January in the case Participants who experience a Separation from
Service during the first half (January through June) of a calendar year or (b) a
date selected by the Committee in the immediately following July in the case
Participants who experience a Separation from Service during the second half
(July through December) of a calendar year.



7.2
Payment of Termination Benefit.



 
(a)
The Termination Benefit shall be paid to the Participant during the calendar
month which contains the Participant’s Benefit Distribution Date.


 
 

--------------------------------------------------------------------------------

 

 
(b)
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Termination Benefit in
a lump sum or pursuant to an Annual Installment Method over 3 years.  If a
Participant does not make any election with respect to the payment of the
Termination Benefit, then such Participant shall be deemed to have elected to
receive the Termination Benefit as a lump sum.  Unless otherwise permitted by
the Committee, the same payment election must be made for the Participant’s
Termination Benefit, Disability Benefit and Death Benefit.



 
(c)
A Participant may not change the form of payment for the Termination Benefit.



ARTICLE 8
Disability Benefit


8.1
Disability Benefit. If a Participant becomes Disabled prior to the occurrence of
a distribution event described in Articles 6 through 7, as applicable, the
Participant shall receive his or her vested Account Balance in either a lump sum
or annual installment payments, as elected by the Participant in accordance with
Section 6.2 (the “Disability Benefit”).  A Participant’s Disability Benefit
shall be calculated as of the close of business on or around the applicable
Benefit Distribution Date for such benefit, which shall be (a) a date selected
by the Committee in the immediately following July in the case Participants who
become Disabled during the first half (January through June) of a calendar year
or (b) a date selected by the Committee in the immediately following January in
the case Participants who become Disabled during the second half (July through
December) of a calendar year.



8.2
Payment of Disability Benefit. 



 
(a)
The Disability Benefit shall be paid to the Participant during the calendar
month which contains the Participant’s Benefit Distribution Date.



 
(b)
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Disability Benefit in a
lump sum or pursuant to an Annual Installment Method over 3 years.  If a
Participant does not make any election with respect to the payment of the
Disability Benefit, then such Participant shall be deemed to have elected to
receive the Disability Benefit as a lump sum.  Unless otherwise permitted by the
Committee, the same payment election must be made for the Participant’s
Termination Benefit, Disability Benefit and Death Benefit.



 
(c)
A Participant may not change the form of payment for the Disability Benefit.



ARTICLE 9
Death Benefit


9.1
Death Benefit.  In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant's
Beneficiary(ies) shall receive the Participant's unpaid vested Account Balance
in either a lump sum or annual installment payments, as elected by the
Participant in accordance with Section 6.2 (the “Death Benefit”).  The Death
Benefit shall be calculated as of the close of business on or around the
applicable Benefit Distribution Date for such benefit, which shall be (a) a date
selected by the Committee in the immediately following July in the case
Participants who die during the first half (January through June) of a calendar
year or (b) a date selected by the Committee in the immediately following
January in the case Participants who die during the second half (July through
December) of a calendar year or (c) if later, the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.


 
 

--------------------------------------------------------------------------------

 

9.2           Payment of Death Benefit.


 
(a)
The Death Benefit shall be paid to the Participant’s Beneficiary(ies) during the
calendar month which contains the Participant’s Benefit Distribution Date.



 
(b)
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Death Benefit in a lump
sum or pursuant to an Annual Installment Method over 3 years.  If a Participant
does not make any election with respect to the payment of the Death Benefit,
then such Participant shall be deemed to have elected to receive the Death
Benefit as a lump sum.  Unless otherwise permitted by the Committee, the same
payment election must be made for the Participant’s Termination Benefit,
Disability Benefit and Death Benefit.



 
(c)
A Participant may not change the form of payment for the Death Benefit.



ARTICLE 10
Beneficiary Designation


10.1
Beneficiary.  Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.



10.2
Beneficiary Designation; Change; Spousal Consent.  A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent.  A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee's rules and procedures, as in effect from time to time.  If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant's spouse and returned to the Committee.  Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled.  The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.



10.3
Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.



10.4
No Beneficiary Designation.  If a Participant fails to designate a Beneficiary
as provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse.  If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.



10.5
Doubt as to Beneficiary.  If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.


 
 

--------------------------------------------------------------------------------

 

10.6
Discharge of Obligations.  The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.



ARTICLE 11
Leave of Absence


11.1
Paid Leave of Absence.  If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.2.



11.2
Unpaid Leave of Absence.  If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan.  During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections.  However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with Section
3.2 above.



ARTICLE 12
Termination of Plan, Amendment or Modification


12.1
Termination of Plan.  Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future.  Accordingly, each Employer reserves the right to terminate the Plan
with respect to all of its Participants.  In the event of a Plan termination no
new deferral elections shall be permitted for the affected
Participants.  However, after the Plan termination the Account Balances of such
Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Code Section 409A and
related Treasury Regulations, and additional amounts shall continue to credited
or debited to such Participants’ Account Balances pursuant to Section 3.5.  The
Measurement Funds available to Participants following the termination of the
Plan shall be comparable in number and type to those Measurement Funds available
to Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective.  In addition, following a Plan termination,
Participant Account Balances shall remain in the Plan and shall not be
distributed until such amounts become eligible for distribution in accordance
with the other applicable provisions of the Plan. Notwithstanding the preceding
sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the
Employer may provide that upon termination of the Plan, all Account Balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).


 
 

--------------------------------------------------------------------------------

 

12.2
Amendment.  Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer.  Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant's vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section or
Section 13.2 of the Plan shall be effective.



12.3
Plan Agreement.  Despite the provisions of Sections 12.1, if a Participant's
Plan Agreement contains benefits or limitations that are not in this Plan
document, the Employer may only amend or terminate such provisions with the
written consent of the Participant.



12.4
Effect of Payment.  The full payment of the Participant’s vested Account Balance
in accordance with the applicable provisions of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant's Plan Agreement shall
terminate.



ARTICLE 13
Administration


13.1
Committee Duties.  Except as otherwise provided in this Article 13, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint.  Members of the Committee may be
Participants under this Plan.  The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan.  Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself.  When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.



13.2
Administration Upon Change In Control. Within 120 days following a Change in
Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 13.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations.  Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.



13.3
Agents. In the administration of this Plan, the Committee or the Administrator,
as applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel.



13.4
Binding Effect of Decisions.  The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.


 
 

--------------------------------------------------------------------------------

 

13.5
Indemnity of Committee.  All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.



13.6
Employer Information.  To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.



ARTICLE 14
Other Benefits and Agreements


14.1
Coordination with Other Benefits.  The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer.  The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.



ARTICLE 15
Claims Procedures


15.1
Presentation of Claim.  Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan.  If such a claim relates
to the contents of a notice received by the Claimant, the claim must be made
within 60 days after such notice was received by the Claimant.  All other claims
must be made within 180 days of the date on which the event that caused the
claim to arise occurred.  The claim must state with particularity the
determination desired by the Claimant.



15.2
Notification of Decision.  The Committee shall consider a Claimant's claim
within a reasonable time, but no later than 90 days after receiving the
claim.  If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial 90
day period.  In no event shall such extension exceed a period of 90 days from
the end of the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination.  The Committee shall notify the
Claimant in writing:



 
(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or


 
 

--------------------------------------------------------------------------------

 

 
(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:



 
(i)
the specific reason(s) for the denial of the claim, or any part of it;



 
(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;



 
(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;



 
(iv)
an explanation of the claim review procedure set forth in Section 15.3 below;
and



 
(v)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



15.3
Review of a Denied Claim.  On or before 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant's duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim.  The Claimant (or the
Claimant's duly authorized representative):



 
(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;



 
(b)
may submit written comments or other documents; and/or



 
(c)
may request a hearing, which the Committee, in its sole discretion, may grant.



15.4
Decision on Review.  The Committee shall render its decision on review promptly,
and no later than 60 days after the Committee receives the Claimant’s written
request for a review of the denial of the claim.  If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60 day period.  In no event shall such
extension exceed a period of 60 days from the end of the initial period.  The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination.  In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.  The decision must be
written in a manner calculated to be understood by the Claimant, and it must
contain:



 
(a)
specific reasons for the decision;



 
(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;



 
(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and



 
(d)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).



15.5
Legal Action.  A Claimant's compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.


 
 

--------------------------------------------------------------------------------

 

ARTICLE 16
Trust


16.1
Establishment of the Trust.  In order to provide assets from which to fulfill
its obligations to the Participants and their Beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan (the “Trust”).  



16.2
Interrelationship of the Plan and the Trust.  The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan.  The provisions of the Trust shall govern the rights of
the Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust.  Each Employer shall at all times remain liable to
carry out its obligations under the Plan.



16.3
Distributions From the Trust.  Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.



ARTICLE 17
Miscellaneous


17.1
Status of Plan.  The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).  Except with respect to
Account Balances not subject to Code Section 409A, the Plan shall be
administered and interpreted (a) to the extent possible in a manner consistent
with the intent described in the preceding sentence, and (b) in accordance with
Code Section 409A and related Treasury guidance and Regulations.



17.2
Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer.  For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer.  An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.



17.3
Employer's Liability.  An Employer's liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant.  An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.



17.4
Nonassignability.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.


 
 

--------------------------------------------------------------------------------

 

17.5
Not a Contract of Employment.  The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between any Employer and the
Participant.  Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement.  Nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of any
Employer, either as an Employee or a Director, or to interfere with the right of
any Employer to discipline or discharge the Participant at any time.



17.6
Furnishing Information.  A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.



17.7
Terms.  Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.



17.8
Captions.  The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.



17.9
Governing Law.  Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Mississippi
without regard to its conflicts of laws principles.



17.10
Notice.  Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:



Trustmark Corporation          
Attn:  Controller Department
P. O. Box 291                          
Jackson, MS  39205               


Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


17.11
Successors.  The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.



17.12
Spouse's Interest.  The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.


 
 

--------------------------------------------------------------------------------

 

17.13
Validity.  In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.



17.14
Incompetent.  If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person.  The Committee may require proof of minority, incompetence, incapacity
or guardianship, as it may deem appropriate prior to distribution of the
benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.



17.15
Domestic Relations Orders.  If necessary to comply with a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.



17.16
Distribution in the Event of Income Inclusion Under Code Section 409A.  If any
portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.  



17.17
Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be delayed
as deemed necessary to ensure that the entire amount of any distribution from
this Plan is deductible.  Any amounts for which distribution is delayed pursuant
to this Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.5.  The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant’s death) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m).  In the event
that such date is determined to be after a Participant’s Separation from Service
and the Participant to whom the payment relates is determined to be a Specified
Employee, then to the extent deemed necessary to comply with Treas. Reg.
§1.409A-3(i)(2), the delayed payment shall not made before the end of the
six-month period following such Participant’s Separation from Service.



17.18
Insurance.  The Employers, on their own behalf or on behalf of the trustee of
the Trust, and, in their sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the trustee of
the Trust may choose.  The Employers or the trustee of the Trust, as the case
may be, shall be the sole owner and beneficiary of any such insurance.  The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.


 
 

--------------------------------------------------------------------------------

 

17.19
Legal Fees To Enforce Rights After Change in Control.  The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board or
the board of directors of a Participant’s Employer (which might then be composed
of new members) or a shareholder of the Company or the Participant’s Employer,
or of any successor corporation might then cause or attempt to cause the
Company, the Participant’s Employer or such successor to refuse to comply with
its obligations under the Plan and might cause or attempt to cause the Company
or the Participant’s Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan.  In these
circumstances, the purpose of the Plan could be frustrated.  Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.



IN WITNESS WHEREOF, the Company has signed this Plan document as of
___________________, 2007.



 
“Company”
   
Trustmark Corporation, a Mississippi corporation
               
By:
     
Title:  
   


 
 

--------------------------------------------------------------------------------

 

APPENDIX A


Limited Transition Relief for Distribution Elections Made Available in
Accordance with Notice 2006-79


The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.


Opportunity to Make New (or Revise Existing) Distribution
Elections.  Notwithstanding the required deadline for the submission of an
initial distribution election under Articles 4, 5, 6, 7, 8 or 9 of the Plan, the
Committee may, to the extent permitted by Notice 2006-79, provide a limited
period in which Participants may make new distribution elections, or revise
existing distribution elections, with respect to amounts subject to the terms of
the Plan, by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than December 31, 2007.  Any
distribution election(s) made by a Participant, and accepted by the Committee,
in accordance with this Appendix A shall not be treated as a change in either
the form or timing of a Participant’s benefit payment for purposes of Code
Section 409A or the Plan.  If any distribution election submitted by a
Participant in accordance with this Appendix A either (a) relates to an amount
that would otherwise be paid to the Participant in 2007 or (b) would cause an
amount to be paid to the Participant in 2007, such election shall not be
effective.

 
 

--------------------------------------------------------------------------------

 

APPENDIX B


Continuing Distribution Provisions from the 2002 Plan


The following provisions are excerpted from the 2002 Plan, shall be applied in
administering the portion of the Plan that is not subject to Code Section 409A
and shall apply to the exclusion of the other provisions of the Plan (that is,
other than those in this Appendix) which do not expressly provide for their
application to the 2002 Plan.


To the extent a Plan operational or administrative matter is not addressed in
this Appendix, the provisions of the Plan (other than those in this Appendix)
shall control where such application would not be considered to be a material
modification of the 2002 Plan which would cause Account Balances which are not
otherwise subject to Code Section 409A thereunder to become subject to Code
Section 409A.


It is noted that Section 4.3 of this Appendix is modified to eliminate the right
of a Participant to petition the Committee to suspend, and thereby effect a
suspension of, any deferrals required to be made by a Participant under a
distribution due to an Unforeseeable Financial Emergency, and Section 4.4 of
this Appendix is modified to revise the period a Participant's participation in
the Plan will be suspended in order to comply with Code Section 409A for
deferrals that are subject to Section 409A.  The definitions in the following
Article 1 below have been renumbered chronologically and other changes have also
been made to other excerpted provisions.






ARTICLE 1
Definitions


For the purposes of the 2002 Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:


1.1
“Annual Deferral Amount” shall mean that portion of a Participant's Base Annual
Salary, Annual Bonus and Directors Fees that a Participant defers in accordance
with Article 3 for any one Plan Year.  In the event of a Participant's
Retirement, Short-Term Disability (if deferrals cease in accordance with Section
8.1), Long-Term Disability, death or a Termination of Employment prior to the
end of a Plan Year, such year's Annual Deferral Amount shall be the actual
amount withheld prior to such event.



1.2
“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: the vested Account Balance of the Participant shall be
calculated as of the close of business on or around the last business day of the
year.  The annual installment shall be calculated by multiplying this balance by
a fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant.  By way of example, if
the Participant elects a 10 year Annual Installment Method, the first payment
shall is 1/10th of the vested Account Balance, calculated as described in this
definition.  The following year, the payment shall be 1/9 of the vested Account
Balance, calculated as described in this definition.  Each annual installment
shall be paid no later than 60 days after the last business day of the
applicable year.  Shares of Stock that shall be distributable from the Stock
Option Gain Account shall be distributable in shares of actual Stock in the same
manner previously described.  However, the Committee may, in its sole
discretion, (i) adjust the annual installments in order to distribute whole
shares of actual Stock and/or (ii) accelerate the distribution of such actual
shares of Stock by payment of a lump sum.


 
 

--------------------------------------------------------------------------------

 

1.3
“Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan.  Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this
Plan.  If an Employer determines in good faith prior to a Change in Control that
there is a reasonable likelihood that any compensation paid to a Participant for
a taxable year of the Employer would not be deductible by the Employer solely by
reason of the limitation under Code Section 162(m), then to the extent deemed
necessary by the Employer to ensure that the entire amount of any distribution
to the Participant pursuant to this Plan prior to the Change in Control is
deductible, the Employer may defer all or any portion of a distribution under
this Plan.  Any amounts deferred pursuant to this limitation shall continue to
be credited/debited with additional amounts in accordance with Section 3.5
below, even if such amount is being paid out in installments.  The amounts so
deferred and amounts credited thereon shall be distributed to the Participant or
his or her Beneficiary (in the event of the Participant's death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in
Control.  Notwithstanding anything to the contrary in this Plan, the Deduction
Limitation shall not apply to any distributions made after a Change in Control.



1.4
“Disability Benefit” shall mean the benefit set forth in Article 8.



1.5
“Long-Term Disability” shall mean a period of disability during which a
Participant qualifies for permanent disability benefits under the Participant’s
Employer’s long-term disability plan, or, if a Participant does not participate
in such a plan, a period of disability during which the Participant would have
qualified for permanent disability benefits under such a plan had the
Participant been a participant in such a plan, as determined in the sole
discretion of the Committee.  If the Participant’s Employer does not sponsor
such a plan, or discontinues to sponsor such a plan, Long-Term Disability shall
be determined by the Committee in its sole discretion.



1.6
“Pre-Retirement Survivor Benefit” shall mean the benefit set forth in Article 6.



1.7
“Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an Employee,
severance from employment from all Employers for any reason other than a leave
of absence, death or Long-Term Disability on or after the earlier of the
attainment of (a) age 65 or (b) age 50 with 5 Years of Service; and shall mean
with respect to a Director who is not an Employee, severance of his or her
directorships with all Employers on or after the attainment of age 65.



1.8
“Retirement Benefit” shall mean the benefit set forth in Article 5.



1.9
“Short-Term Disability” shall mean a period of disability during which a
Participant qualifies for short-term disability benefits under the Participant’s
Employer’s short-term disability plan, or, if a Participant does not participate
in such a plan, a period of disability during which the Participant would have
qualified for short-term disability benefits under such a plan had the
Participant been a participant in such a plan, as determined in the sole
discretion of the Committee.  If the Participant’s Employer does not sponsor
such a plan, or discontinues to sponsor such a plan, Short-Term Disability shall
be determined by the Committee in its sole discretion.



1.10
“Short-Term Payout” shall mean the payout set forth in Section 4.1.


 
 

--------------------------------------------------------------------------------

 

1.11
“Termination Benefit” shall mean the benefit set forth in Article 7.



1.12
“Termination of Employment” shall mean the severing of employment with all
Employers, or service as a Director of all Employers, voluntarily or
involuntarily, for any reason other than Retirement, Long-Term Disability, death
or an authorized leave of absence.  If a Participant is both an Employee and a
Director, a Termination of Employment shall occur only upon the termination of
the last position held; provided, however, that such a Participant may elect, at
least three years before Termination of Employment and in accordance with the
policies and procedures established by the Committee, to be treated for purposes
of this Plan as having experienced a Termination of Employment at the time he or
she ceases employment with an Employer as an Employee.



1.13
“Unforeseeable Financial Emergency” shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (ii) a loss of the Participant's property due to casualty, or (iii)
such other extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, all as determined in the sole
discretion of the Committee.



1.14
“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers.  For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date.  The Committee shall make a determination as to
whether any partial year of employment shall be counted as a Year of Service.



ARTICLE 2
Selection, Enrollment, Eligibility


*  *  *  *  *


2.4
Termination of Participation and/or Deferrals.  If the Committee determines in
good faith that a Participant no longer qualifies as a member of a select group
of management or highly compensated employees, as membership in such group is
determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA,
the Committee shall have the right, in its sole discretion, to (i) terminate any
deferral election the Participant has made for the remainder of the Plan Year in
which the Participant's membership status changes (for elections relating to
period prior to January 1, 2005), (ii) prevent the Participant from making
future deferral elections and/or (iii) immediately distribute the Participant's
then vested Account Balance as a Termination Benefit and terminate the
Participant's participation in the Plan.



*  *  *  *  *

 
 

--------------------------------------------------------------------------------

 

ARTICLE 4
Short-Term Payout; Unforeseeable Financial Emergencies;
Withdrawal Election


4.1
Short-Term Payout.  In connection with each election to defer an Annual Deferral
Amount, a Participant may irrevocably elect to receive a future “Short-Term
Payout” from the Plan with respect to all or a portion of such Annual Deferral
Amount.  Subject to the Deduction Limitation, the Short-Term Payout shall be a
lump sum payment in an amount that is equal to the portion of the Annual
Deferral Amount the Participant elected to have distributed as a Short-Term
Payout plus amounts credited or debited in the manner provided in the Plan on
that amount, determined at the time that the Short-Term Payout becomes
payable.  Subject to the Deduction Limitation and the other terms and conditions
of this Plan, each Short-Term Payout elected shall be paid out during a 60 day
period commencing immediately after the first day of any Plan Year designated by
the Participant.  The Plan Year designated by the Participant must be at least
two Plan Years after the Plan Year in which the Annual Deferral Amount is
actually deferred.  By way of example, if a two year Short-Term Payout is
elected for Annual Deferral Amounts that are deferred in the Plan Year
commencing January 1, 2002, the two year Short-Term Payout would become payable
during a 60 day period commencing January 1, 2005.  With respect to each
Short-Term Payout, the Participant may change his or her election one time only
to an allowable alternative payout date by submitting a new Election Form to the
Committee, provided that (i) any such Election Form is submitted at least 13
months prior to the Participant's original distribution date, (ii) the new
distribution date being selected is later than the original distribution date,
and (iii) the Election Form is accepted by the Committee in its sole discretion.



4.2
Other Benefits Take Precedence Over Short-Term Payout.  Should an event occur
that triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral Amount,
plus amounts credited or debited thereon, that is subject to a Short-Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article.



4.3
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.  If the
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Committee to (i) suspend any deferrals required to be made by a
Participant (provided, however, that this clause (i) shall not be applicable
after December 31, 2004) and/or (ii) receive a partial or full payout from the
Plan.  The payout shall not exceed the lesser of the Participant's vested
Account Balance, excluding the portion of the Account Balance attributable to
the Stock Option Gain Account, calculated as if such Participant were receiving
a Termination Benefit, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency.  If, subject to the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made within
60 days of the date of approval.  The payment of any amount under this Section
shall not be subject to the Deduction Limitation.



4.4
Withdrawal Election.  A Participant (or, after a Participant’s death, his or her
Beneficiary) may elect, at any time, to withdraw all of his or her vested
Account Balance, excluding the portion of the Account Balance attributable to
the Stock Option Gain Account, calculated as if there had occurred a Termination
of Employment as of the day of the election, less a withdrawal penalty equal to
10% of such amount (the net amount shall be referred to as the “Withdrawal
Amount”).  This election can be made at any time, before or after Retirement,
Long-Term Disability, Short-Term Disability, death or Termination of Employment,
and whether or not the Participant (or Beneficiary) is in the process of being
paid pursuant to an installment payment schedule.  No partial withdrawals of the
Account Balance shall be allowed.  The Participant (or his or her Beneficiary)
shall make this election by giving the Committee advance written notice of the
election in a form determined from time to time by the Committee.  The
Participant (or his or her Beneficiary) shall be paid the Withdrawal Amount
within 60 days of his or her election.  Once the Withdrawal Amount is paid, the
Participant's participation in the Plan shall be suspended from making deferral
elections for the Plan Year immediately following the Plan Year the distribution
is made and for the first portion of the next Plan Year after such full Plan
Year of suspension equal to the remainder of the Plan Year following the date
the distribution is made.  The payment of this Withdrawal Amount shall not be
subject to the Deduction Limitation.


 
 

--------------------------------------------------------------------------------

 

  ARTICLE 5
Retirement Benefit


5.1
Retirement Benefit.  Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her vested Account
Balance.



5.2
Payment of Retirement Benefit.  A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method for between 2 and 20 years.  At any time, either before a
Participant has begun receiving Retirement Benefit payments or during the annual
installment payment period, a Participant may elect to shorten or lengthen the
Retirement Benefit payment period to any allowable alternative payout period by
submitting a new Election Form to the Committee.  The Election Form must be
accepted by the Committee in its sole discretion and shall be effective solely
with respect to those payments that are due and payable at least 13 months from
the date the Election Form is tendered to the Committee.  An allowable
alternative payout period shall include a lump sum payment or annual installment
payments; provided, however, in no event shall a Participant be allowed to
select an annual installment payment period that exceeds 20 years, reduced by
the number of annual installment payments already received by the
Participant.  Upon the Committee’s acceptance of the new Election Form, the
Participant’s remaining unpaid vested Account Balance shall be annuitized over
the newly selected payout period.  The Election Form most recently accepted by
the Committee shall govern the payout of the Retirement Benefit.  If a
Participant does not make any election with respect to the payment of the
Retirement Benefit, then such benefit shall be payable in a lump sum.  The lump
sum payment shall be made, or installment payments shall commence, no later than
60 days after the last day of the Plan Year in which the Participant
Retires.  Any payment made shall be subject to the Deduction Limitation.



5.3
Death Prior to Completion of Retirement Benefit.  If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant's
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant's Beneficiary (a) over the remaining number of years and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived, or (b) in a lump sum, if requested by the Beneficiary and
allowed in the sole discretion of the Committee, that is equal to the
Participant's unpaid remaining vested Account Balance. The lump sum payment
shall be made, or installment payments shall commence, no later than 60 days
after the last day of the Plan Year in which the Committee is provided with
proof that is satisfactory to the Committee of the Participant's death.  Any
payment made shall be subject to the Deduction Limitation.


 
 

--------------------------------------------------------------------------------

 

ARTICLE 6
Pre-Retirement Survivor Benefit


6.1
Pre-Retirement Survivor Benefit.  Subject to the Deduction Limitation, the
Participant's Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant's vested Account Balance if the Participant dies before he or
she Retires, experiences a Termination of Employment or suffers a Long-Term
Disability.



6.2
Payment of Pre-Retirement Survivor Benefit.  If the Participant was eligible for
Retirement at the time of his or her death, the Pre-Retirement Survivor Benefit
shall be paid to the Participant’s Beneficiary (a) over the number of years and
in the same amounts as the Retirement Benefit would have been paid to the
Participant had the Participant survived and Retired, or (b) in a lump sum, if
requested by the Beneficiary and allowed in the sole discretion of the
Committee.  If the Participant was not eligible for Retirement at the time of
his or her death and the Participant’s vested Account Balance at the time of his
or her death is $100,000 or less, the Pre-Retirement Survivor Benefit shall be
paid in a lump sum.  If the Participant was not eligible for Retirement at the
time of his or her death and the Participant’s vested Account Balance at such
time is greater than $100,000, the Pre-Retirement Survivor Benefit shall be paid
to the Participant's Beneficiary in the form selected by the Committee, in its
sole discretion, which may be either (a) a lump sum or (b) an Annual Installment
Method of 3 years.  The lump sum payment shall be made, or installment payments
shall commence, no later than 60 days after the last day of the Plan Year in
which the Committee is provided with proof that is satisfactory to the Committee
of the Participant's death.  Any payment made shall be subject to the Deduction
Limitation.



ARTICLE 7
Termination Benefit


7.1
Termination Benefit.  Subject to the Deduction Limitation, the Participant shall
receive a Termination Benefit, which shall be equal to the Participant's vested
Account Balance if a Participant experiences a Termination of Employment prior
to his or her Retirement, death or Long-Term Disability.



7.2
Payment of Termination Benefit.  If the Participant’s vested Account Balance at
the time of his or her Termination of Employment is $100,000 or less, payment of
his or her Termination Benefit shall be paid in a lump sum.  If his or her
vested Account Balance at such time is greater than $100,000, the Committee, in
its sole discretion, may cause the Termination Benefit to be paid (a) in a lump
sum, or (b) pursuant to an Annual Installment Method of 3 years.  The lump sum
payment shall be made, or installment payments shall commence, no later than 60
days after the last day of the Plan Year in which the Participant experiences
the Termination of Employment.  Any payment made shall be subject to the
Deduction Limitation.



7.3
Death Prior to Completion of Termination Benefit.  If a Participant dies after
Termination of Employment but before the Termination Benefit is paid in full,
the Participant's unpaid Termination Benefit payments shall continue and shall
be paid to the Participant's Beneficiary (a) over the remaining number of years
and in the same amounts as that benefit would have been paid to the Participant
had the Participant survived, or (b) in a lump sum, if requested by the
Beneficiary and allowed in the sole discretion of the Committee, that is equal
to the Participant's unpaid remaining vested Account Balance. The lump sum
payment shall be made, or installment payments shall commence, no later than 60
days after the last day of the Plan Year in which the Committee is provided with
proof that is satisfactory to the Committee of the Participant's death.  Any
payment made shall be subject to the Deduction Limitation.


 
 

--------------------------------------------------------------------------------

 

ARTICLE 8
Disability Waiver and Benefit


8.1
Disability.



 
(a)
Continued Deferral.  If a Participant is determined by the Committee to be both
(i) suffering from a Short-Term Disability and (ii) receiving 100% of his or her
Base Annual Salary during the period of such Short-Term Disability, then the
Participant’s Annual Deferral Amount shall continue to be withheld during such
period of Short-Term Disability in accordance with Section 3.2.



 
(b)
Waiver of Deferral.  If a Participant is determined by the Committee to be both
(i) suffering from a Short-Term Disability and, (ii) receiving less than 100% of
his or her Base Annual Salary during the period of such Short-Term Disability,
then such Participant shall be excused from (a) fulfilling that portion of the
Annual Deferral Amount commitment that would otherwise have been withheld from a
Participant's Base Annual Salary, Annual Bonus and Directors Fees for the Plan
Year during which the Participant first suffers a Short-Term Disability and (b)
fulfilling any existing unexercised Eligible Stock Option commitments.  During
the period of Short-Term Disability, the Participant shall not be allowed to
make any additional deferral elections, but will continue to be considered a
Participant for all other purposes of this Plan.



 
(c)
Deferral Following Disability.  If a Participant (i) returns to employment with
an Employer after a Short-Term Disability ceases, and (ii) payment of 100% of
his or her Base Annual Salary recommences, the Participant may elect to defer an
Annual Deferral Amount for the Plan Year in which both (i) and (ii) occur and
for every Plan Year thereafter while a Participant in the Plan; provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with Section
3.2 above.



8.2
Disability Benefit.  A Participant suffering a Long-Term Disability shall be
deemed to have experienced a Termination of Employment, or in the case of a
Participant who is eligible to Retire, to have Retired, on the date on which
such Participant is determined by the Committee to be suffering a Long-Term
Disability.  The Participant shall receive a Disability Benefit equal to his or
her vested Account Balance at the time of the Committee’s determination;
provided, however, that should the Participant otherwise have been eligible to
Retire, he or she shall be paid in accordance with Article 5.  If the
Participant’s vested Account Balance at the time of the Committee’s
determination is $100,000 or less, payment of the Disability Benefit will be
made in a lump sum.  If the Participant’s vested Account Balance at the time of
the Committee’s determination is greater than $100,000, the Committee, in its
sole discretion, may cause the Disability Benefit to be paid in a lump sum or
pursuant to an Annual Installment Method of 3 years.  The lump sum payment shall
be made, or installment payments shall commence, within 60 days after the last
day of the Plan Year in which the Committee determines that the Participant has
suffered a Long-Term Disability.  Any payment made shall be subject to the
Deduction Limitation.


 
 

--------------------------------------------------------------------------------

 

8.3
Death Prior to Completion of Disability Benefit.  If a Participant dies after
his or her Long-Term Disability but before the Disability Benefit is paid in
full, the Participant's unpaid Disability Benefit payments shall continue and
shall be paid to the Participant's Beneficiary (a) over the remaining number of
years and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived, or (b) in a lump sum, if requested by
the Beneficiary and allowed in the sole discretion of the Committee, that is
equal to the Participant's unpaid remaining vested Account Balance. The lump sum
payment shall be made, or installment payments shall commence, no later than 60
days after the last day of the Plan Year in which the Committee is provided with
proof that is satisfactory to the Committee of the Participant's death.  Any
payment made shall be subject to the Deduction Limitation.



*  *  *  *  *


ARTICLE 11
Termination, Amendment or Modification


11.1
Termination.  Although each Employer anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that any Employer will
continue the Plan or will not terminate the Plan at any time in the
future.  Accordingly, each Employer reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any or all of its participating Employees and Directors, by action of its board
of directors.  Upon the termination of the Plan with respect to any Employer,
the Plan Agreements of the affected Participants who are employed by that
Employer, or in the service of that Employer as Directors, shall terminate and
their vested Account Balances, determined (i) as if they had experienced a
Termination of Employment on the date of Plan termination; or (ii) if Plan
termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination.  Such benefits shall be paid to the Participants as
follows: (i) prior to a Change in Control, if the Plan is terminated with
respect to all of its Participants, an Employer shall have the right, in its
sole discretion, and notwithstanding any elections made by the Participant, to
pay such benefits in a lump sum or pursuant to an Annual Installment Method of
up to 5 years, with amounts credited and debited during the installment period
as provided herein; or (ii) prior to a Change in Control, if the Plan is
terminated with respect to less than all of its Participants, an Employer shall
be required to pay such benefits in a lump sum; or (iii) after a Change in
Control, if the Plan is terminated with respect to some or all of its
Participants, the Employer shall be required to pay such benefits in a lump sum
within 60 days of termination of the Plan.  The termination of the Plan shall
not adversely affect any Participant or Beneficiary who has become entitled to
the payment of any benefits under the Plan as of the date of termination;
provided however, that the Employer shall have the right to accelerate
installment payments without a premium or prepayment penalty by paying the
vested Account Balance in a lump sum or pursuant to an Annual Installment Method
using fewer years (provided that the present value of all payments that will
have been received by a Participant at any given point of time under the
different payment schedule shall equal or exceed the present value of all
payments that would have been received at that point in time under the original
payment schedule).



11.2
Amendment.  Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer by the action of its board of directors;
provided, however, that: (i) no amendment or modification shall be effective to
decrease or restrict the value of a Participant's vested Account Balance in
existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Termination of Employment as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification, and (ii) no amendment or modification of this Section 12.2 or
Section 13.2 of the Plan shall be effective.  The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to the payment of benefits under the Plan as of the date of the amendment or
modification; provided, however, that the Employer shall have the right to
accelerate installment payments by paying the vested Account Balance in a lump
sum or pursuant to an Annual Installment Method using fewer years (provided that
the present value of all payments that will have been received by a Participant
at any given point of time under the different payment schedule shall equal or
exceed the present value of all payments that would have been received at that
point in time under the original payment schedule).


 
 

--------------------------------------------------------------------------------

 

11.3
Plan Agreement.  Despite the provisions of Sections 12.1 and 12.2 above, if a
Participant's Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the consent of the Participant.



11.4
Effect of Payment.  The full payment of the Participant’s vested Account Balance
in accordance with the applicable provisions of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant's Plan Agreement shall
terminate.



*  *  *  *  *


ARTICLE 16
Miscellaneous


*  *  *  *  *


16.15
Court Order.  The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party.  In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant’s benefits under the Plan to that spouse or former spouse.



16.16
Distribution in the Event of Taxation.



 
(a)
In General.  If, for any reason, all or any portion of a Participant's benefits
under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable.  Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant's Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant's
unpaid vested Account Balance under the Plan).  If the petition is granted, the
tax liability distribution shall be made within 90 days of the date when the
Participant's petition is granted.  Such a distribution shall affect and reduce
the benefits to be paid under this Plan.


 
 

--------------------------------------------------------------------------------

 

 
(b)
Trust.  If the Trust terminates in accordance with its terms and benefits are
distributed from the Trust to a Participant in accordance therewith, the
Participant's benefits under this Plan shall be reduced to the extent of such
distributions.

 
 

--------------------------------------------------------------------------------